Exhibit 99.1 Stellar Resources Ltd. – Departure of Director/Officer FOR IMMEDIATE RELEASE HENDERSON, NV, December 10, 2009 /PRNewswire-FirstCall/ - Stellar Resources Ltd. (OTC BB: SRRL), a mineral property acquisition, exploration and development company, wishes to report that it has accepted the resignation of Mr. Lee Balak as Chief Executive Officer and Director.Mr. Balak has resigned to follow other business interests in the public market sector.The Company and its Board wish to thank Mr. Balak for his past efforts and wish him well for the future. On behalf of the Board Stellar Resources Ltd. Luigi Rispoli, President Investor Relations CONTACT: Stellar Resources Ltd.
